Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sullivan (U.S. 2016/0175869).
With respect to claims 1, 10, and 13 Sullivan discloses system for monitoring agricultural fluid deposition rate during an agricultural spraying operation (abstract)/A method for monitoring agricultural fluid deposition rate during an agricultural spraying operation perfumed by an agricultural sprayer, the system comprising: 
a sprayer frame (figure 1, frame #22); 
a boom assembly (figure 1, #32) coupled to the sprayer frame (paragraph 0018), the boom assembly extending in a lateral direction between a first end of the boom assembly and a second end of the boom assembly (see in figure 1, the two ends of the boom along the lateral direction), the lateral direction being perpendicular to a direction of travel of the sprayer frame (see figure 1); 
a spray nozzle (60, see figures 1 and 3; with regards to claim 10 it is seen there are a plurality of spray nozzles) supported on the boom assembly, the spray nozzle configured to dispense an agricultural fluid onto an underlying crop canopy or field surface (abstract/background); 
a movement sensor (paragraphs 0016 and 0021, discloses using gyros, GPS, or accelerometers to determine the tilt (pitch, roll, yaw) of the spray boom assembly) configured to capture data indicative of movement of the boom assembly relative to the sprayer frame (paragraph 0021); 
a position sensor (described in paragraph 0016, being the height-level sensors) configured to capture data indicative of a distance between the spray nozzle and the underlying crop canopy or field surface (paragraph 0016, see 162 and 164 in figure 5; with regards to claim 10, the spray nozzles in question being 160d and 160a, with heights shown at 162 and 164); and 
a computing system communicatively coupled to the movement sensor and the position sensor (controller 134/34; paragraph 0019) the computing system configured to: 
determine a movement parameter associated with the movement of the boom assembly relative to the sprayer frame based on the data captured by the movement sensor (paragraph 0021); 
determine the distance between the spray nozzle and the underlying crop canopy or field surface based on the data captured by the position sensor (shown by 162 and 164 in figure 5); and 
determine a spray deposition parameter indicative of a rate at which the agricultural fluid is deposited on the underlying crop canopy or field surface (abstract) based on the determined movement parameter and the determined distance (paragraph 0070 discloses the determined distance being used to adjust the outflow rate of the nozzles so uniform actual application rate of the material is applied to the field; paragraph 0071 discloses the linear speed of the distance traveled by each nozzle to adjust the flow rate along the booms length). The examiner notes claims 10 and 13 overlap with claim 1, and the rejection of claim 1 discloses the claimed elements/method in the disclosed paragraphs and figures above. 
With respect to claims 2, 11, and 14, Sullivan discloses the spray deposition parameter comprises a density of droplets of the agricultural fluid deposited on the underlying crop canopy or field surface (the flow rate from the nozzle being disclosed as well as the chemical density of the fluid, paragraph 0031, discloses the density of fluid deposited from each nozzle to the field, paragraph 0020 further discloses the amount of fluid released is  known so that GPS location maps the amount of fluid applied to the field at given locations; the density of droplets is then understood being the amount of flood applied (volume) where the chemical density is taken into account).  
With respect to claims 3 and 15, Sullivan discloses the movement parameter comprises at least one of a pitch, a roll, or a yaw of the boom assembly (paragraphs 0021-0022 and 0069).  
With respect to claims 4 and 12, Sullivan discloses the computing system is further configured to control an operation of the spray nozzle based on the determined spray deposition parameter (as noted each nozzle has its flow controlled to allow for even spray, paragraph 0014).  The claimed geo-locating being disclosed in paragraph 0020, as the system maps where the amount of fluid has been sprayed)
With respect to claims 5 and 16, Sullivan discloses a location sensor configured to capture data indicative of a location of the spray nozzle within a field (GPS position data as disclosed in paragraphs 0020, 0031, and 0050  for determining the location of the nozzles and system in a field to be mapped and that of the whole sprayer 20 to map where each nozzle is), wherein the computing system is further configured to geo-locate the determined spray deposition parameter within the field (paragraph 0050).  
With respect to claims 6 and 17, Sullivan discloses the computing system is further configured to generate a field map identifying the spray deposition parameter at one or more locations within the field (paragraph 0020 and 0050, as the flow rate and amount of fluid supplied at the location is disclosed in the mapping, showing how much fluid was/is being supplied so the system can release a more optimal amount of fluid at the location in the field).  
With respect to claims 7 and 18, Sullivan discloses the computing system is further configured to generate a field map illustrating the movement of the boom assembly relative to the underlying crop canopy or field surface based on the determined movement parameter (paragraphs 0020 and 0050, the noted mapping).  
With respect to claims 8 and 19, Sullivan discloses the movement sensor comprises an inertial measurement unit (gyroscope/accelerometers), figure 5 discloses the sensor data going to the controller.  
With respect to claim 9 and 20, Sullivan discloses the position sensor comprises a transceiver-based sensor (being the other of the gyroscope/accelerometers disclosing the heights of 162/164 in figure 5, which is further noted received by a computing system (controller 134) and thus the sensor being transceiver based, such that it receives data it senses and transmits it to the controller).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752